Citation Nr: 1420256	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-05 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to an initial evaluation in excess of 40 percent for a lumbar strain with degenerative changes.

2. Entitlement to an initial evaluation in excess of 30 percent for degenerative joint disease of cervical spine associated with C2 fracture.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to September 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran testified before the Board at a September 2012 hearing at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran's lumbar strain with degenerative changes is manifested by a forward flexion of the thoracolumbar spine of 20 degrees and a combined range of motion of the thoracolumbar spine of 90 degrees; there is no evidence of evidence of favorable or unfavorable ankylosis of the entire thoracolumbar spine; or associated neurological manifestations.  

2. The Veteran's degenerative joint disease of cervical spine associated with C2 fracture is manifested by a forward flexion of the cervical spine of 15 degrees and a combined range of motion of the cervical spine of 115 degrees; there is no evidence of favorable or unfavorable ankylosis of the entire cervical spine; or associated neurological manifestations.  

3. The evidence of record indicates that, as of March 29, 2011, the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.
CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for a lumbar strain with degenerative changes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2013). 

2. The criteria for an evaluation in excess of 30 percent degenerative joint disease of cervical spine associated with C2 fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5235, General Rating Formula for Diseases and Injuries of the Spine (2013). 

3. As of March 29, 2011, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In light of the above, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was afforded VA examinations in September 2010 and March 2011.  An October 2010 addendum opinion was provided in regards to the September 2010 examination.  The VA examinations and addendum are adequate for the purposes of evaluating the Veteran's disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.




Analysis

I. Increased Ratings

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been assigned an initial evaluation of 40 percent, pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  The Veteran cervical spine disability has been assigned an initial evaluation of 30 percent, pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5235, pertaining to vertebral fracture or dislocation.  

Disabilities of the cervical and thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).  The Formula provides the following ratings:

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which the entire cervical spine...or the entire spine is fixed in flexion or extension."  See id., Note (5).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  Separate disability ratings are to be given for the thoracolumbar and cervical spine segments.  Id., Note (6).

Intervertebral disc syndrome (either preoperatively or postoperatively), rated under Diagnostic Code 5243, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code 5243 provides for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id.  Note (2).

A. Range of Motion Testing

Lumbar Spine Disability

The Veteran's lumbar strain with degenerative changes has been assigned an evaluation of 40 percent under the General Rating Formula based upon limitation of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 40 percent for a lumbar strain with degenerative changes at any point during the appeals period.

With regards to range of motion testing, a September 2010 VA examination found no evidence of muscle spasms, scoliosis, reversed lordosis, or abnormal kyphosis.  The VA examiner did note that the Veteran had guarding severe enough to be responsible for abnormal gait.  Motion of the thoracolumbar spine was found as: forward flexion 35 degrees, extension 15 degrees, both left and right lateral flexion 15 degrees, and both left and right lateral rotation of 15 degrees.  The combined range of motion of the thoracolumbar spine was 110 degrees.  The examiner noted there was objective evidence of pain following repetitive motion.  Flexion was limited to 25 degrees, left lateral flexion was limited to 10 degrees, and left lateral rotation was limited to 10 degrees after repetitive motion testing.  When the additional pain on motion is taken into consideration the combined range of motion of the thoracolumbar spine is 90 degrees.  The examination report says the Veteran does not have ankylosis of the thoracolumbar spine.  

A March 2011 VA examination found the Veteran walked with an antalgic gait, limping motion, slow and guarded.  Motion of the thoracolumbar spine was found as: forward flexion 20 degrees, extension 10 degrees, both left and right lateral flexion 10 degrees, and both left and right lateral rotation of 20 degrees.  The combined range of motion of the thoracolumbar spine was 90 degrees.  The examiner noted there was objective evidence of pain following repetitive motion; however, the pain did not result in additional limitation of motion.  There is no indication in the examination report that the Veteran has ankylosis of the thoracolumbar spine.

Under the above circumstances, the Board finds insufficient evidence to warrant an evaluation in excess of 40 percent.  There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Cervical Spine Disability

The Veteran's degenerative joint disease of cervical spine has been assigned an evaluation of 30 percent under the General Rating Formula based upon limitation of motion of the cervical spine.  See 38 C.F.R. § 4.71a.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 30 percent for a degenerative joint disease of cervical spine associated with C2 fracture at any point during the appeals period.

With regards to range of motion testing, a September 2010 VA examination found no evidence of muscle spasms, scoliosis, reversed lordosis, or abnormal kyphosis.  The VA examiner did note that the Veteran had guarding and an abnormal gait.  
Motion of the cervical spine was found as: forward flexion 15 degrees, extension 25 degrees, both left and right lateral flexion 20 degrees, left lateral rotation 40 degrees, and right lateral rotation of 30 degrees.  The combined range of motion of the cervical spine was 150 degrees.  The examiner noted there was objective evidence of pain following repetitive motion.  Left lateral flexion was limited to 15 degrees and left lateral rotation was limited to 10 degrees after repetitive motion testing.  When the additional pain on motion is taken into consideration the combined range of motion of the cervical spine is 115 degrees.  The examination report says the Veteran does not have ankylosis of the cervical spine.  

A March 2011 VA examination found the Veteran walked with an antalgic gait, limping motion, slow and guarded.  Some spasm was noted over the neck muscles which resulted in limited motion of the neck.  Motion of the cervical spine was found as: forward flexion 20 degrees, extension 20 degrees, left lateral flexion 20 degrees, right lateral flexion 15 degrees, and both left and right lateral rotation of 20 degrees.  The combined range of motion of the thoracolumbar spine was 115 degrees.  The examiner noted objective evidence of pain with all neck motion; however, the pain did not result in additional limitation of motion.  There is no indication in the examination report that the Veteran has ankylosis of the cervical spine.

Under the above circumstances, the Board finds insufficient evidence to warrant an evaluation in excess of 30 percent.  There is no evidence of unfavorable ankylosis of the entire cervical spine or unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235.



B. Other Considerations

The Board has also considered whether a separate evaluation for a neurological abnormality is warranted for either spinal disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Board finds neither of the Veteran's spinal disabilities warrants a separate evaluation for neurological manifestations, as there is no evidence that they cause bowel or bladder impairment, or other neurologic abnormality.

The Board has also considered whether an increased evaluation is warranted for the Veteran's lumbar spine disability based on intervertebral disc syndrome.  However, there is no evidence of incapacitating episodes, defined by regulation as doctor-prescribed bed rest, at any point during the appeal period.  Therefore, an increased evaluation is not warranted under Diagnostic Code 5243.

The Board also acknowledges the Veteran's contentions that his service-connected disabilities warrant evaluations greater than the ones assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria contained in 38 C.F.R. Part 4.  See Moray v. Brown, 2 Vet. App. 211, 214   (1993); see also 38 C.F.R. §§ 3.159(a)(1), (2) (2013).

The Board acknowledges the Veteran's complaints of pain throughout the range of motion of both his thoracolumbar spine and his cervical spine.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion sufficient to serve as a basis for an increased evaluation at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board finds that a preponderance of the evidence is against the assignment of an evaluation in excess of 40 percent at any point during the appeal period, for the Veteran's lumbar spine disability.  Additionally, the preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent at any point during the appeal period, for the Veteran's cervical spine disability.  As such, the benefit-of-the-doubt rule does not apply to either claim.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
   
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar strain with degenerative changes and degenerative joint disease of cervical spine with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's pain and limited range of motion of his lumbar spine and cervical spine are contemplated in the rating criteria.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III. TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the scheduler rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities affecting a single body system will be considered as one disability.  See 38 C.F.R. § 4.16(a)(3) (2013).

The Veteran is service connected for a lumbar strain with degenerative changes, evaluated as 40 percent disabling; and degenerative joint disease of cervical spine associated with C2 fracture, evaluated as 30 percent disabling.  His overall disability evaluation is 60 percent.  Both of the Veteran's disabilities affect a single body system (i.e., orthopedic system) and are considered one disability for the requirement of one 60 percent disability.  See 38 C.F.R. § 4.16(a)(3) (2013).

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

In March 2011 the Veteran was terminated from his job as a truck driver due to his service connected disabilities.  See April 2011 Social Security Administration Supplemental Work Questionnaire, September 2012 Board Hearing Testimony.  

In August 2012 a VA physician provided an opinion for a health insurance claim by the Veteran.  In this opinion the VA physician noted that the Veteran has been unable to work due to his disabilities since March 2011.  In addition, the physician indicated that the Veteran would never return to full-time work and chose not to fill in the field that indicated how many hours the Veteran could work.

The Veteran was provided a VA examination in March 2011.  As part of the examination report the examiner opined on the affect the Veteran's service-connected disabilities have on his employability.  The examiner noted that the Veteran's inability to sit more than two hours, his narcotic use to control pain, and his inability to lift objects prevent him from being gainfully employed as a truck driver or doing physical labor.  The examiner indicted that the Veteran could perform sedentary work; however, the Board finds this implausible in light of the fact that the examiner said the Veteran cannot sit for more than two hours.  

The Board has determined that the evidence of record establishes that the Veteran's service-connected lumbar strain with degenerative changes and degenerative joint disease of cervical spine have rendered him unemployable since March 29, 2011.  In reaching this conclusion, the Board has considered the fact that on March 29, 2011 the Veteran's service-connected disabilities caused him to be discharged from his employment as a truck driver.  Furthermore, a VA examiner's opinion indicates that the Veteran was unable to work as of this date, because of his disabilities.  Therefore, the Board finds that as of March 29, 2011, the Veteran was unable to follow a substantially gainful occupation due to his service-connected disabilities and should be rated as totally disabled.  Prior to March 29, 2011, taking note of the fact that the Veteran was employed as a truck driver, the Board finds the Veteran was capable of substantially gainful employment.  

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds, as of March 29, 2011, entitlement to a TDIU is warranted in the instant case.


ORDER

An initial rating in excess of 40 percent for lumbar strain with degenerative changes is denied.

An initial rating in excess of 30 percent for degenerative joint disease of cervical spine associated with C2 fracture is denied.  

Entitlement to a TDIU is granted as of March 29, 2011.  





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


